Citation Nr: 1022528	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  00-06 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder, to include as secondary to service-connected 
residuals of a fractured left ankle.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from August 1959 to June 
1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on February 7, 2007, by means of video 
conferencing equipment with the appellant sitting in St. 
Louis, Missouri, before Kathleen K. Gallagher, a Veterans Law 
Judge, sitting in Washington, DC., who was designated by the 
Chairman to conduct the hearings pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and is rendering the determination on this 
issue in the case.  A transcript of the hearing testimony is 
in the claims file.

In a September 2007 decision, the Board denied the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.  The Veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court) and in a memorandum decision dated in October 2009, 
the Court vacated the Board's September 2007 decision with 
respect that issue and remanded the case to the Board for 
proceedings.
	
The Board notes that the Veteran's claims for an increased 
evaluation for otitis media with tympanoplasty, tinnitus, and 
bilateral hearing loss were also denied in a separate 
decision issued in September 2007.  The Veteran appealed that 
decision to the Court, but the Court affirmed that portion of 
the decision in the October 2009 memorandum decision.  
Accordingly, those issues no longer remain in appellate 
status, and no further consideration is required.

The Board further notes that the issues of entitlement to 
service connection for a low back disorder and to an 
increased evaluation for residuals of a fractured left ankle 
remain on appeal.  However, those issues are the subject of a 
separate decision.

The Board observes that additional evidence has been 
received, namely VA medical records, which were not 
previously considered by the RO.  However, the Veteran 
submitted a waiver of the RO's initial consideration of the 
evidence in July 2007.  Therefore, the Board will consider 
this newly obtained evidence and proceed with a decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  An unappealed May 1997 rating decision most recently 
denied service connection for a right knee disorder.

3.  The evidence received since the May 1997 rating decision, 
by itself, or in conjunction with previously considered 
evidence, does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for a right 
knee disorder.


CONCLUSIONS OF LAW

1.  The May 1997 rating decision, which denied service 
connection for a right knee disorder, is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009). 

2.  The evidence received subsequent to the May 1997 rating 
decision is not new and material, and the claim for service 
connection for a right knee disorder is not reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, the RO did provide the appellant with notice in 
June 2004, prior to the initial decision on the claim in 
October 2004.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that is 
necessary to reopen his previously denied claim.  
Specifically, the June 2004 letter noted that the Veteran's 
claim for service connection for a right knee disorder had 
been previously denied and informed him that new and material 
evidence was needed to reopen his claim.  The letter 
explained that new means that the evidence must be in 
existence and be submitted to VA for the first time.  It was 
also noted that the additional existing evidence must pertain 
to the reason the claim was previously denied in order to 
qualify as material.  The June 2004 letter stated that the 
Veteran's previous claim had been denied because it was not 
well grounded, which required evidence of a current 
disability; incurrence or aggravation of a disease or injury 
in service; and, a nexus between the in-service injury or 
disease and the current disability.  It was noted that 
evidence must be submitted that relates to that fact.  The 
letter further stated that the new and material evidence must 
raise a reasonable possibility of substantiating the claim 
and that the evidence cannot simply be repetitive or 
cumulative of the evidence considered in the previous denial.  
The June 2004 letter also indicated that in order to 
establish entitlement to a reopened claim for service 
connection the evidence must show that your previously 
claimed disorder was incurred in or aggravated by his 
military service.  As such, the June 2004 letter essentially 
notified the Veteran to look to the bases for the previous 
denial to determine what evidence would be new and material 
to reopen the claim. See Kent v. Nicholson, 20 Vet. App. 1 
(2006) (law requires VA to look at the bases for the denial 
in the prior decision and to respond with notice that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial).  Additionally, the July 2005 statement of the case 
(SOC) and the November 2005 supplemental statement of the 
case (SSOC) notified the Veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the June 2004 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim and that VA was requesting all 
records held by Federal agencies, including service treatment 
records, military records, and VA medical records.  The 
Veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.  It was specifically noted that VA 
could not provide such an examination or opinion unless the 
claim was reopened.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2004 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  In 
addition, the June 2004 letter stated that it was the 
Veteran's responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to reopen 
his previously denied claim for service connection, but he 
was not provided with notice of the type of evidence to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the Veteran pertaining to disability ratings and effective 
dates, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision. See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In the 
decision below, the Board has denied reopening the Veteran 
claim for service connection for a right knee disorder.  
Thus, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the his claim.  His Social Security 
Administration (SSA) records were also obtained and 
associated with the claims file, and he was provided the 
opportunity to testify at a hearing before the Board.

The Board does observe that the Veteran has not been afforded 
a VA examination in connection with the application to reopen 
the claim for service connection for a right knee disorder.  
However, the duty to provide a medical examination and/or 
obtain a medical opinion in a claim for disability 
compensation benefits does not apply in cases involving an 
attempt to reopen a finally adjudicated claim unless new and 
material evidence is presented or secured. See 38 C.F.R. § 
3.159(c)(4)(iii) (2009).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Allen, 7 Vet. App. at 448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened. Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

The Board observes that the Veteran's claim for service 
connection for a right knee disorder was previously 
considered and denied by the RO most recently in a rating 
decision dated in May 1997.  The Veteran was notified of that 
decision and of his appellate rights.  The Veteran did submit 
a notice of disagreement with that decision in August 1997, 
and a statement of the case (SOC) and a supplemental 
statement of the case (SSOC) were issued in August 1997 and 
May 1998, respectively.  However, the Veteran did not submit 
a timely substantive appeal.  In general, rating decisions 
that are not timely appealed are final. See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

In May 2004, the Veteran essentially requested that his claim 
for service connection for a right knee disorder be reopened.  
The October 2004 rating decision now on appeal denied the 
Veteran's claim on the basis that new and material evidence 
had not been submitted.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance. See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) 
(in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the Veteran's claim for service connection 
for a right knee disorder was previously considered and 
denied.  The Board notes that an August 1987 rating decision 
first denied that claim.  In that decision, the RO observed 
that the Veteran's service treatment records were negative 
for any complaints, treatment, or diagnosis of a right knee 
disorder.  It was also noted that a medical report dated in 
March 1982 documented the Veteran as having injured his right 
knee.  The RO concluded that the evidence failed to 
demonstrate that the Veteran's right knee disorder was 
related to his military service or to a service-connected 
disability. Therefore, service connection for a right knee 
disorder was denied.

The May 1997 rating decision most recently denied the 
Veteran's claim for service connection for a right knee 
disorder.  In that decision, the RO observed that the 
Veteran's claim had been previously denied and indicated that 
new and material evidence had not been submitted to reopen 
the claim.  In particular, the RO noted that the evidence 
submitted was essentially duplicative of that which was 
previously considered.  As such, there was no basis to reopen 
the Veteran's claim for service connection for a right knee 
disorder.

The evidence associated with the Veteran's claims file at the 
time that the May 1997 rating decision was issued included 
service treatment records, VA medical records, private 
medical records, and July 1995 and April 1997 VA examination 
reports.  

Subsequent to the May 1997 rating action, additional evidence 
was received, namely private medical records.  Those records 
included a March 1998 note from Dr. E.S. (initials used to 
protect the Veteran's privacy).  Dr. E.S. indicated that the 
Veteran had told him that he walked awkwardly due to his 
service-connected left ankle disability and fell in 1982 
thereby injuring his right knee.  In particular, the Veteran 
had stated that he tripped on a rug because of his ankle, 
fell down, and landed on his right knee.  Dr. E.S. noted that 
the Veteran continued to have right knee problems and 
commented that a left foot drop could have predisposed the 
Veteran to tripping and falling.   This additional evidence 
was considered in the May 1998 SSOC in connection with the 
Veteran's unperfected appeal of the May 1997 rating decision.

In the October 2009 memorandum decision, the Court observed 
the Veteran's contention that an April 1998 private medical 
opinion from Dr. E.S. is new and material.  It was noted that 
the opinion had indicated that the Veteran's left foot drop 
could predispose him to tripping and falling and that such a 
fall caused his right knee disorder.  However, the Board 
notes that the claims file does not contain any private 
medical opinion from Dr. E.S. dated in April 1998.  Rather, 
it appears that the Veteran was referring to Dr. E.S.'s 
statement dated in March 1998, which was received in April 
1998, as it provides the opinion discussed in the memorandum 
decision.  

Nevertheless, applicable regulations provide that when new 
and material evidence is received prior to the expiration of 
the appeal period, it will be considered as having been filed 
in connection with the claim which was pending at the 
beginning of the appeal period. See 38 C.F.R. § 3.1556(b).  
In this case, the Veteran essentially requested that his 
claim be reopen in March 1997, and a May 1997 rating decision 
denied that claim.  An appeal of the May 1997 rating action 
was not perfected and that decision became final.  The 
aforementioned evidence was received in April 1998 during the 
appeal period and was previously considered by the RO in a 
May 1998 SSOC.  Accordingly, that evidence, including the 
March 1998 private medical opinion from Dr. E.S., cannot be 
considered "new" for purposes of this appeal. See 38 C.F.R. 
§ 3.156(a) (new evidence means evidence not previously 
submitted to agency decisionmakers).

The evidence associated with the claims file subsequent to 
the May 1997 rating decision, the August 1997 SOC, and the 
May 1998 SSOC includes VA medical records, private medical 
records, VA examination reports, Social security 
Administration (SSA) records, and hearing testimony as well 
as the Veteran's own assertions.  However, the Board finds 
that such evidence is not new and material within the meaning 
of the laws and regulations set forth above, and as such, 
there is no basis to reopen the claim for service connection 
for a right knee disorder.

With respect to the additional VA medical records, private 
medical records, SSA records, and VA examination reports, the 
Board finds that they are new in that they were certainly not 
of record at the time of the May 1997 rating decision, August 
1997 SOC, and May 1998 SSOC.  However, the majority of those 
records do not document any complaints, treatment, or 
diagnosis of a right knee disorder.  The Board does observe 
that there are some records pertaining to the Veteran's right 
knee.  Nevertheless, those records are not probative in that 
they do not indicate that the Veteran had a right knee 
disorder in service.  Nor do they provide an opinion relating 
the Veteran's current right knee disorder to his military 
service or to a service-connected disability.  Instead, the 
records simply indicate that the veteran has a current right 
knee disorder, which was already acknowledged by the May 1997 
rating decision.  As such, the records do not relate to an 
unestablished necessary to substantiate the claim, nor do 
they raise a reasonable possibility of substantiating the 
claim.  Therefore, the Board finds that the VA medical 
records, private medical records, SSA records, and VA 
examination reports submitted after the issuance of the May 
1998 SSOC are not new and material.

With respect to the Veteran's hearing testimony as well as 
his other statements, the Board finds that the Veteran's 
assertions alone cannot be dispositive of the issue for 
purposes of reopening the claim.  The record on appeal does 
not indicate that the appellant has the expertise to provide 
an opinion that requires specialized knowledge, skill, 
experience, training or education, such as an opinion as to 
the etiology of a right knee disorder. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, 
laypersons are not competent witnesses when it comes to 
offering medical opinions or diagnoses, and such evidence 
does not provide a basis on which to reopen a claim of 
service connection. Moray v. Brown, 5 Vet. App. 211 (1993).  
Thus, the Veteran's assertions are not deemed to be "new and 
material evidence" and cannot serve to reopen the claim. See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the May 
1997 rating decision continues to be absent.  Specifically, 
there remains no medical evidence showing that the Veteran 
currently has a right knee disorder that is related to his 
military service or to a service-connected disability.  
Accordingly, the Board finds that new and material evidence 
has not been presented to reopen the Veteran's previously 
denied claim for service connection for a right knee 
disorder.










ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a right knee disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


